UNITED STATES DIS'I`RICT COURT F l L
NORTHERN DISTRICT OF ILLINOIS E D

wEsTERN DIvIsIoN FEB 1,2 2019
UNITED sTATEs oF AMERICA ) mgi;R/S‘TEJUDGE:A)ND JOH
) No. 19 CR 50001-1 TATES DlSTRrer Cg§,;?¢’
v. )
) Magistrate Judge lain D. Johnston
EDGAR MANRIQUEZ )

PROTECTIVE ORDER GOVERNING DISCOVERY

Upon the agreed motion of the government, pursuant to Fed. R. Crim. P. l6(d), it is hereby
ORDERED:

All of the materials provided by the United States in preparation for, or in connection with,
any stage of the proceedings in this case (collectively, "the materials") are subject to this protective
order and may be used by defendant and defendant’s counsel (detined as counsel of record in this
case) solely in connection with the defense of this case, and for no other purpose, and in connection
with no other proceeding, Without further order of this Court.

Defendant and defendant’s counsel shall not disclose the materials or their contents directly
or indirectly to any person or entity other than persons employed to assist in the defense, persons
who are interviewed as potential witnesses, counsel for potential witnesses, and other persons to
Whom the Court may authorize disclosure (collectively, “authorized persons”). Potential witnesses
and their counsel may be shown copies of the materials as necessary to prepare the defense, but
may not retain copies without prior permission of the Court.

Defendant, defendant’s counsel, and authorized persons shall not copy or reproduce the
materials except in order to provide copies of the materials for use in connection with this case by
defendant, defendant’s counsel, and authorized persons. Such copies and reproductions shall be

treated in the same manner as the original materials

Defendant, defendant’s counsel, and authorized persons shall not disclose any notes or
records of any kind that they make in relation to the contents of the materials, other than to
authorized persons, and all such notes or records are to be treated in the same manner as the original
materials.

Before providing materials to an authorized person, defense counsel must provide the
authorized person with a copy of this Order.

Upon conclusion of all stages of this case, all of the materials and all copies made thereof
shall be disposed of in one of three ways, unless otherwise ordered by the Court. The materials
may be (l) destroyed; (2) returned to the United States; or (3) retained in defense counsel's case
file. The Court may require a certification as to the disposition of any such materials In the event
that the materials are retained by defense counsel, the restrictions of this Order continue in effect
for as long as the materials are so maintained, and the materials may not be disseminated or used
in connection with any other matter Without further order of the Court.

To the extent any material is produced by the United States to defendant or defendant’s
counsel by mistake, the United States shall have the right to request the return of the material and
shall do so in writing. Within live days of the receipt of such a request, defendant and/or
defendant’s counsel shall return all such material if in hard copy, and in the case of electronic
materials, shall certify in writing that all copies of the specified material have been deleted from
any location in which the material was stored.

The restrictions set forth in this Order do not apply to documents that are or become part
of the public court record, including documents that have been received in evidence at other trials,
nor do the restrictions in this'Order limit defense counsel in the use of discovery materials in

judicial proceedings in this case, absent prior permission from this Court.

Nothing contained in this Order shall preclude any party from applying to this Court for
further relief or for modification of any provision hereof

ENTER'

§ \:\
\ "`\
ix \ v\

rArN`"r). joHNsi~oN
Magistrate Judge

United States District Court
Northern District of Illinois

Date: ’L\\”t\\@\

Agreed and Jointly submitted by:

 

 

 

 

//` j 2/6 le
J L TRANEL, Attomey for Defendant DATE
j FE%/@-- O’Z~§-/ 7
J SEP C. PEDERSEN, Assistant U.S. Attorney DATE

